Citation Nr: 0404846	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-15 866	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active duty service from April 1944 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  



FINDINGS OF FACT

1.  The veteran has been rated permanently and totally 
disabled for pension purposes.

2.  The veteran is disabled as a result of post-surgical 
fusion of the lumbar spine with degenerative arthritis and 
limitation of the shoulders, hips, and cervical spine, rated 
as 60 percent disabling; cholecystectomy, rated as 10 percent 
disabling; post-surgical repair of an incisional hernia, 
rated as 10 percent disabling; peripheral neuropathy of each 
extremity with each rated as 10 percent disabling; left 
inguinal herniorrhaphy, rated as non-compensable; 
hemorrhoidectomy, rated as non-compensable; and error of 
refraction, rated as non-compensable.  

3.  The veteran demonstrates a factual need for aid and 
attendance.


CONCLUSION OF LAW

The veteran is in need of regular aid and attendance within 
the meaning of the laws and regulations applicable to special 
monthly pension.  38 U.S.C.A. § 1521(d) (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

In this case, the veteran has not been notified of VCAA.  His 
claim is being granted so any deficiencies with regard to 
VCAA are nonprejudicial.  

The veteran is disabled as a result of post-surgical fusion 
of the lumbar spine with degenerative arthritis and 
limitation of the shoulders, hips, and cervical spine, rated 
as 60 percent disabling; cholecystectomy, rated as 10 percent 
disabling; post-surgical repair of an incisional hernia, 
rated as 10 percent disabling; peripheral neuropathy of each 
extremity with each rated as 10 percent disabling; left 
inguinal herniorrhaphy, rated as non-compensable; 
hemorrhoidectomy, rated as non-compensable; and error of 
refraction, rated as non-compensable.  

The veteran was afforded a VA examination in November 2001.  
At that time, the examiner documented the veteran's physical 
limitations due to his lumbar fusion, lumbar spondylosis, 
arthritis of multiple areas, and peripheral neuropathy of the 
extremities.  It was noted that he had difficulty using fine 
dexterity due to the arthritis and peripheral neuropathy in 
his hands and had difficulty getting out of bed and chairs 
and walking due to his lumbar fusion and arthritis in his 
spine, hips, and knees.  The veteran described that when away 
from his home, he was having difficulty with directions and 
was fearful of getting lost.  The examiner further indicated 
that the veteran had a cataract which impaired his vision and 
made it impossible for him to drive.  This would also make it 
difficult for him to keep track of his medications.  The 
examiner stated that the veteran had difficulty and was 
unable to perform some activities of daily living.  Because 
he was unable to cook, he had developed anemia due to poor 
nutrition.  The  VA outpatient records confirm this fact.  In 
sum, the examiner specifically certified that the veteran 
required the daily personal health care services of a skilled 
provider.  

The veteran maintains that he is in need of aid and 
attendance and has difficulty functioning on his own.  

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. 
§ 3.351(a)(1).  The veteran is in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; whether the person is a 
patient in a nursing home because of incapacity; or whether 
the veteran establishes a factual need for aid and 
attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  
Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
include the inability of the veteran to dress or undress 
himself; to keep himself ordinarily clean; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed himself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  It is only 
necessary that the evidence establish the veteran is so 
helpless as to need regular aid and attendance not that there 
be a constant need.

The Board will consider if he demonstrates a factual need for 
aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.351(b)(c).  As noted above, the applicable criteria include 
the inability of the veteran to dress or undress himself; to 
keep himself ordinarily clean; whether he requires frequent 
adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself; inability to attend to 
the wants of nature; or incapacity that requires assistance 
on a regular basis to protect himself from hazards or dangers 
incident to his daily environment.

The veteran needs assistance in caring for his daily basic 
needs and needs assistance in protecting himself from hazards 
or dangers incident to his daily environment.  His vision is 
failing and he has great difficulty getting around.  He is 
unable to keep himself properly nourished.  There are signs 
of memory problems as he indicated his fear of becoming lost 
when out on his own.  The veteran is in poor health and he 
has become unable to function adequately on his own.  

As noted, the pertinent regulation provides that it is only 
necessary that the evidence establish the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  The Board finds that although the 
veteran may not require a constant need for aid and 
attendance 24 hours a day, he does require assistance on a 
regular basis.  More specifically, there is nothing in the 
file that would refute the certification of an examiner that 
the veteran was in need of daily services.

Accordingly, it is the judgment of the Board that the overall 
level of disability resulting from the veteran's multiple 
disabilities provides a basis for finding that he is in need 
of the regular care and assistance of another person so as to 
qualify for special monthly pension benefits on that basis.  
Since aid and attendance benefits are being granted, the 
issue of housebound benefit has become moot.  


ORDER

Special monthly pension benefits based on the need for 
regular aid and attendance are granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



